DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brent Nix on March 15, 2022.

The application has been amended as follows: 
In the Specification:
Paragraph [0003.1] is replaced by new paragraph [0003.1]:
[0003.1] The contents of the Substitute electronic sequence listing (BROD_3480US2_ST25.txt"; Size is 1,076 bytes) was created on January 7, 2020) is herein incorporated by reference in its entirety and replaces any and all previously submitted Sequence Listings.

In the Claims:
 	82. (Currently Amended) A method of modifying a target locus of interest, the method comprising: delivering to said target locus of interest a non-naturally occurring or engineered composition comprising a Type VI Cas polypeptide comprising two higher eukaryotes and prokaryotes nucleotide-binding (HEPN) domains and one or more nucleic acid components, 

 	84. (Currently Amended) The method of claim 82, wherein the Cas polypeptide and nucleic acid component(s) are provided via one or more polynucleotide molecules encoding the polypeptide[[s]] and/or the nucleic acid component(s), and wherein the one or more polynucleotide molecules are operably configured to express the polypeptide[[s]] and/or the nucleic acid component(s).  

 	89. (Currently Amended) The method of claim 82, wherein the target locus of interest comprises a target sequence that is at least 83% complementary to the one or more nucleic acid components.  

 	91. (Currently Amended) The method of claim 83, wherein when in complex with the Cas polypeptide, the nucleic acid component(s) is a guide RNA capable of effecting sequence-specific binding of the complex to a target sequence of the target locus of interest.  

 	94. (Previously Presented) The method of claim 93, wherein the C2c2 polypeptide is selected from a bacteria belonging to a genus selected from the group consisting of: Corynebacter, Sutterella, Legionella, Treponema, Filifactor, Eubacterium, Streptococcus, Lactobacillus, Mycoplasma, Bacteriodes, Flaviivola, Flavobacterium, Sphaerochaeta, Azospirillum, Gluconacetobacter, Neisseria, Roseburia, Parvibaculum, Staphylococcus, Nitratifactor,Camplyobacter, Leptotrichia, Rhodobacter, Lachnospiraceae, Carnobacterium, and Paludibacter.  

 	95. (Currently Amended) The method of claim 94, wherein the C2c2 polypeptide is an orthologue comprising one or more HEPN domains, the one or more HEPN domains comprise[[s]] a3Response to Non-Final Office Action of October 28, 2021 Severinov et al.U.S. 15/844,530RxxxxH catalytic motif, and the one or more HEPN domains comprise[[s]] at least 95% sequence identity to one of SEQ ID NO: 512-547.  

 	104. (Currently Amended) An in vitro method for modifying a RNA comprising performing the method of claim 82.  

 	109. (Currently Amended) The method of claim 93, wherein the C2c2 polypeptide is associated with one or more functional domains; and optionally the polypeptide contains one or more mutations optionally within an HEPN Domain, the one or more mutations comprising R597A, H602A, R1278A, and/or H1283A, whereby the complex can deliver an epigenetic modifier or a transcriptional or translational activation or repression signal to the target locus of interest.  
    
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 


The Information Disclosure Statement filed February 28, 2022 has been considered.

The Terminal Disclaimers over U.S. Patent No. 11,060,115 and U.S. Patent Application Nos. 16/450,825; 16/450,852; and 16/450,699, filed July 14, 2021, are approved.

Regarding the non-statutory double patenting rejections over U.S. Patent Nos. 10,476,825; 10,666,592; 10,931,613; 11,005,799; 11,025,574; 11,032,224; and 11,032,225, Applicants’ arguments have been fully considered, and are deemed to be persuasive at least because no patent term extension will result (see Applicants’ Arguments filed December 21, 2020).  In addition, Applicants’ arguments are also applicable to U.S. Patent No. 11,228,547, issued January 18, 2022.  Therefore, these rejections are withdrawn.

Regarding the provisional non-statutory double patenting rejections over U.S. Patent Application Nos. 15/960,064; 16/310,577; 16/493,464; 16/604,724; 16/626,396; and 16/797,969, each of these applications have a later effective filing date than the instant application.  Because these are the only remaining rejections, and the application is otherwise allowable, these rejections are withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636